UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 16-6289


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

DUVALL HUCKS,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.    Deborah K. Chasanow, Senior District
Judge. (8:95-cr-00267-AW-7)


Submitted:   September 7, 2016           Decided:   September 14, 2016


Before MOTZ, WYNN, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Duvall Hucks, Appellant Pro Se.     Debra Lynn Dwyer, Assistant
United States Attorney, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Duvall Hucks appeals the district court’s order denying his

18   U.S.C.    § 3582(c)(2)    (2012)   motion.         We     have   reviewed    the

record and find no reversible error.              Accordingly, we affirm for

the reasons stated by the district court.                       United States v.

Hucks,   No.    8:95-cr-00267-AW-7          (D.   Md.   Feb.     2,    2016).      We

dispense      with    oral   argument   because         the    facts    and     legal

contentions     are   adequately   presented       in    the    materials       before

this court and argument would not aid the decisional process.



                                                                           AFFIRMED




                                        2